DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-14, 16, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,670,148 (Schneider).
As concerns claim 1, Schneider discloses a control system for controlling extraction of landfill gas from a landfill via a gas extraction system, the gas extraction system comprising at least one vacuum source 13, well piping 9, and at least one well 8 coupled to the at least one vacuum source through the well 5piping, the control system comprising: at least one sensor 10 configured to measure one or more characteristics of landfill gas extracted from the landfill; at least one flow control mechanism 11 disposed in the well piping and configured to control flow rates of the landfill gas extracted from the landfill; and 10at least one processor 17 configured to: obtain at least one measurement, obtained using the at least one sensor, of concentration of a first gas in landfill gas extracted from the landfill; see at least 3:20+, once a target gas concentration is exceeded, the valves are controlled to restrict the gas flow, which naturally changes the concentration of the first gas in the landfill gas being extracted from the landfill).
As concerns claim 2, Schneider discloses the control system of claim 1, wherein the at least one sensor comprises: a sensor 10 to detect partial pressure or concentration of methane, a sensor to detect partial pressure or concentration of oxygen, a sensor to detect partial pressure or concentration of carbon monoxide, a sensor to detect partial pressure or concentration of carbon dioxide, a sensor to 25detect partial pressure or concentration of hydrogen sulfide, and/or a sensor to detect partial pressure or concentration of nitrogen (see 5:45+).
As concerns claim 3, Schneider discloses the control system of claim 1, wherein the first gas is one of methane, oxygen, carbon dioxide, carbon monoxide, hydrogen sulfide, and nitrogen (Id.).
	As concerns claim 5, Schneider discloses the control system of claim 1, wherein determining whether the measured concentration of the first gas is different from the target concentration of the first gas comprises determining whether the measured concentration of the first gas is less than a first threshold concentration of the first gas (6:11+).
	As concerns claim 7, Schneider discloses the control system of claim 5, wherein determining whether the measured concentration of the first gas is different from the target concentration of the first gas comprises determining whether the measured concentration of the first gas is greater than a 25second threshold concentration of the first gas (6:3+).

	As concerns claim 11, Schneider discloses the control system of claim 1, wherein the at least one processor is located remotely from the at least one flow control mechanism and is configured to wirelessly communicate 15with the at least one flow control mechanism (wireless communications are disclosed at 7:23-26).
	As concerns claim 12, Schneider discloses the control system of claim 1, wherein the at least one sensor is coupled to the at least one flow control mechanism (as shown in figure 2, the sensors at 10 are operationally coupled to the flow control mechanism via the control unit at 17 or central control station at 30).
	As concerns claim 13, Schneider discloses a method for controlling extraction of landfill gas from a landfill through a gas extraction system, the gas extraction system comprising at least one flow control mechanism 11, the method comprising: measuring, using at least one sensor 10, a concentration of a first gas in landfill gas extracted from the landfill;  25determining whether the measured concentration of the first gas is different from a target concentration of the first gas (3:20+); and when it is determined that the measured concentration of the first gas is different from the target concentration of the first gas, automatically controlling the at least one flow control mechanism 11 to change concentration of first gas in landfill gas being extracted from 30the landfill (see at least 3:20+, once a target gas concentration is exceeded, the valves are controlled to restrict the gas flow, which naturally changes the concentration of the first gas in the landfill gas being extracted from the landfill).
	As concerns claim 14, Schneider discloses the method of claim 13, wherein the first gas is one of methane, oxygen, carbon dioxide, carbon monoxide, hydrogen sulfide, and nitrogen (5:45+).
6:11+).
	As concerns claim 19, Schneider discloses the method of claim 13, wherein determining whether the measured concentration 30of the first gas is different from the target concentration of the first gas comprises 42determining whether the measured concentration of the first gas is greater than a second threshold concentration of the first gas (6:3+).
	As concerns claim 22, Schneider discloses the method of claim 13, wherein the at least one flow control mechanism comprises at least one valve 11, and wherein automatically controlling the at least one flow control mechanism comprises changing at least one valve position of the at least one valve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8-9, 15, 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of US 2001/0005812 A1 (Brookshire et al.).
	As concerns claim 4, Schneider discloses the control system of claim 1, wherein the measuring comprises using the at least one sensor to measure the concentration of methane in landfill gas extracted from the landfill (at 5:40+, Schneider discloses controlling the valves in response to measured values of different gases, including methane); but does not explicitly disclose wherein the determining comprises determining whether the measured concentration 5of methane is different from a target see figure 4 and 0071, the extraction of the methane is controlled in response to the methane extraction exceeding a pre-determined maximum threshold, which obviously changes the concentration of the methane in the extracted landfill gas). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to use methane as a threshold gas concentration to obtain the predictable result of maintaining the optimum methane concentration in the gas extracted from the landfill.
	As concerns claim 6, Brookshire et al. discloses the control system of claim 5, wherein, when it is determined that the concentration of the first gas is less than the first threshold concentration, automatically controlling the at least one flow control mechanism comprises controlling the at least one flow control mechanism to increase concentration of the first gas in landfill gas being extracted from the 20landfill (see figure 4 and 0068 et seq., part of the methane minimization or maximization regimes).
	As concerns claim 8, Brookshire et al. discloses the control system of claim 7, wherein, when it is determined that the measured concentration of the first gas is greater than the second threshold concentration, automatically controlling the at least one flow control mechanism comprises controlling the 40at least one flow control mechanism to increase the concentration of the first gas in landfill gas being extracted from the landfill (Id.).
see, e.g., Brookshire et al. at figure 4 and 0068 et seq.), but lacks to expressly discloses the threshold concentration being greater than 55 percent of methane by volume; nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed concentration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
	As concerns claim 15, Brookshire et al. discloses the method of claim 13, 5wherein the measuring comprises using the at least one sensor to measure the concentration of methane in landfill gas extracted from the landfill; wherein the determining comprises determining whether the measured concentration of methane is different from a target concentration of methane; and when it is determined that the measured concentration of methane is different from 10the target concentration of methane, automatically controlling the at least one flow control mechanism to change concentration of methane in landfill gas being extracted from the landfill (see figure 4 and 0071, the extraction of the methane is controlled in response to the methane extraction exceeding a pre-determined maximum threshold, which obviously changes the concentration of the methane in the extracted landfill gas).
As concerns claim 17, the combination discloses the method of claim 16, wherein the first gas is methane (Brookshire et al. at figure 4 and 0068 et seq.), but lacks to expressly disclose wherein determining 20whether the measured concentration of the first gas is less than the first threshold concentration comprises determining whether the measured concentration of methane is less than 45 percent of methane by volume; nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 18, Brookshire et al. discloses the method of claim 16, wherein, when it is determined that the concentration of the 25first gas is less than the first threshold concentration, automatically controlling the at least one flow control mechanism comprises controlling the at least one flow control mechanism to increase concentration of the first gas in landfill gas being extracted from the landfill (see figure 4 and 0068 et seq., part of the methane minimization or maximization regimes).
As concerns claim 20, the combination discloses the method of claim 19, wherein the first gas is methane (Brookshire et al. at figure 4 and 0068 et seq.), but lacks to expressly disclose wherein determining 5whether the measured concentration of the first gas is greater than the second threshold concentration comprises determining whether the measured concentration of methane is greater than 55 percent of methane by volume; nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed concentration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 21, Brookshire et al. discloses the method of claim 19, wherein, when it is determined that the measured 10concentration of the first gas is greater than the second threshold concentration, automatically controlling the at least one flow control mechanism comprises controlling see figure 4 and 0068 et seq., part of the methane minimization or maximization regimes).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,576,514 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, being more narrowly drawn, obviously encompass all of the limitations of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679